United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-207
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2010 appellant, through her attorney, filed a timely appeal from an
October 1, 2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision which
denied her claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
carpal tunnel syndrome in the performance of duty causally related to factors of her federal
employment.
On appeal, appellant’s attorney contends that OWCP’s decision was contrary to fact and
law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 31, 2009 appellant, then a 55-year-old veterans service representative, filed
an occupational disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome
in her right wrist due to factors of her federal employment. She submitted a position description,
employment history and a narrative statement in support of her claim. Appellant reported that
she had typed from eight to nine hours a day as a federal employee for various employing
establishments since 1979.
In a September 23, 2008 report, Dr. John J. Lynch, a Board-certified orthopedic surgeon,
recommended an ergonomic evaluation of appellant’s workstation.
In a January 22, 2009 ergonomic evaluation report, Ed McCormack recommended a foot
rest, adjustable keyboard tray and mouse and two inch monitor stacks, correct placement of the
monitor on appellant’s desk and reported that adjustments were made to her chair which was
ergonomically correct.
In an October 13, 2009 report, Dr. Lynch opined that appellant was disabled for work due
to carpal tunnel syndrome. On October 20, 2009 he diagnosed severe carpal tunnel syndrome in
the right wrist and scheduled surgery for October 26, 2009. Dr. Lynch opined that appellant
would be disabled for work for approximately four weeks.
In a narrative statement, appellant’s supervisor stated that the employing establishment
reviewed the ergonomic evaluation and obtained and installed the recommended items in
appellant’s workstation. The supervisor reported that she returned to work on November 24,
2009 to her regular duties without restrictions.
By letter dated March 3, 2010, OWCP requested additional evidence from appellant and
allotted 30 days for submission.
By decision dated April 9, 2010, OWCP denied appellant’s claim on the grounds that the
medical evidence submitted was not sufficient to establish causal relationship.
On April 26, 2010 appellant’s attorney requested an oral hearing.
In a May 6, 2010 medical report, Dr. Suzanne C. Sarfaty, a Board-certified internist,
diagnosed advanced carpal tunnel disease in both hands, worse in the left hand than the right
hand and recommended ergonomic accommodations. In another May 6, 2010 medical report,
she reiterated the diagnosis of bilateral carpal tunnel disease that it was due to appellant’s
occupation and repetitive motion at the keyboard. Appellant had no other underlying illness that
would be a cause.
In an August 2, 2010 narrative statement, appellant noted that she was a federal employee
for 31 years in positions that required the repetitive motion of typing on a keyboard and using a
mouse for eight hours a day.

2

On August 2, 2010 a telephone hearing was held. OWCP’s hearing representative held
the record open 30 days for appellant to submit additional medical evidence. Appellant did not
submit any additional evidence.
By decision dated October 1, 2010, OWCP denied appellant’s claim on the grounds that
the medical evidence submitted was not sufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.6
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish her claim
that her federal employment caused or aggravated her carpal tunnel syndrome. While appellant
2

Id. at §§ 8101-8193.

3

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See Ellen L. Noble, 55 ECAB 530 (2004). O.W., Docket No. 09-2110 (issued April 22, 2010).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J.
Woodhams, 41 ECAB 345 (1989). D.R., Docket No. 09-1723 (issued May 20, 2010).
6

O.W., supra note 4.

3

submitted a statement in which she identified the factors of employment that she believed caused
the condition, in order to establish a claim that she sustained an employment-related injury, she
must also submit rationalized medical evidence which explains how her medical conditions were
caused or aggravated by the implicated employment factors.7
In a May 6, 2010 report, Dr. Sarfaty diagnosed advanced carpal tunnel disease in both
hands, worse in the left hand than the right and recommended ergonomic accommodations. In a
May 6, 2010 medical report, she reiterated her diagnosis of bilateral carpal tunnel disease and
opined that it was clearly due to appellant’s occupation and repetitive motion at the keyboard as
appellant had no other underlying illness that would be a cause. Although Dr. Sarfaty identified
factors of appellant’s federal employment, she failed to adequately address the issue of causal
relationship. She did not provide a full medical opinion explaining how factors of appellant’s
federal employment, such as typing, caused or aggravated the carpal tunnel syndrome. Lacking
thorough medical rationale on the issue of causal relationship, Dr. Sarfaty’s reports are
insufficient to establish that appellant sustained an employment-related injury.
In an October 13, 2009 medical report, Dr. Lynch opined that appellant was disabled for
work due to carpal tunnel syndrome. In an October 20, 2009 medical report, he diagnosed
severe carpal tunnel syndrome in the right wrist and schedule surgery for her right hand on
October 26, 2009.
Dr. Lynch opined that appellant would be disabled for work for
approximately four weeks. Although he provided a firm diagnosis, his reports did not provide
rationalized medical opinion evidence explaining how her carpal tunnel syndrome was caused or
aggravated by factors of her federal employment. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.8 The medical reports of Dr. Lynch are therefore
insufficient to meet appellant’s burden of proof to establish causal relationship between her
carpal tunnel syndrome and factors of her federal employment as none of them offer an opinion
on causal relationship.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
developed carpal tunnel syndrome in the performance of duty causally related to factors of her
federal employment.
7

Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C. Moore, 52 ECAB 132 (2000); A.C., Docket No. 08-1453
(issued November 18, 2008).
8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

